Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim has two periods at the end of the claim.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  in line 4, the claim states “an exterior surface of at least one of the particulates comprises one or a plurality of one or a plurality of exterior graphene sheets”.  Appropriate correction, deletion of the duplicate phrase “one or a plurality of”, is required.

Applicant is advised that should claim 1 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



Claim 18 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 18 states “wherein at least one of a porous primary anode active material particles”. It is unclear if the claim is merely referring to the particles in claim 2, which are not disclosed as porous (as suggested by the original claim), attempting to define the particles in claim 2 as porous, or adding a second porous particle to the particles in claim 2. For purposes of examination, the claim has been interpreted “at least one of said primary anode active material particles.”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 10 and 12 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The anode active materials of claim 10 is broader than those of claim 1, from which claim 10 depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent 
Similarly claim 12 as dependent from claim 10 appears to narrow group “g)” of claim 10 which belongs to an improper broadening of claim 1 and therefore also stands rejected under 35USC112d.   
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2021 was filed after the mailing date of the application on 04/10/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-11 and 13-18, and 23-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2012/0064409 (Zhamu).
With respect to claims 1, 2, 9-11, and 14, Zhamu teaches a nano graphene-enhanced particulate for use as a lithium-ion battery anode active material comprising graphene sheets [which reads on the internal graphene sheets of claim 2, and the graphene sheets of claim 9] and fine active particles (which are claimed primary particles) which are mutually bonded [encapsulate/embrace] into an agglomerated particle (PP 0039; figure 7).  The anode active material particles may have a dimension smaller than 1m (PP 0048), which falls below the range of 20m, and one of ordinary skill in the art would expect the particle to have a size larger than 0.5nm thereby falling within the range with sufficient specificity.  The anode active material may be lithium-containing composites of Si, Ge, or Sn (PP 0041-0044), which reads on pre-lithiated [claims 10-11 and 14].  The matrix material used to coat the active particles may be a sol gel graphite (PP 0011) which may be a polymeric carbon (PP 0050) which forms a core particle.  The binder (matrix) used with the active material particles is a conductive binder (PP 0015).  The particles may further have a graphite coating to form additional protection, which could be made from the graphene sheets (PP 0071) which would form an exterior shell coating (claim 2).  Figure 7 depicts interior and exterior graphene sheets (dark lines) and Zhamu further teaches internal and external graphene sheets as they embrace the particles in and around the primary and secondary particles formed ([0076]).  The plurality of graphene sheets have a thickness of less than 100 nm (PP 0014) which is less than 10m and one of ordinary skill in the art would expect the sheet to have a size larger than 0.5nm thereby falling within the range with sufficient specificity.
With respect to claims 5 and 6, the graphene may be pristine graphene instead of graphene oxide (PP 0055).
With respect to claim 7, the graphene sheets may be formed by chemical vapor deposition (CVD) (PP 0050).
With respect to claim 8, the graphene sheets are bonded to the particles (PP 0071) through covalent or van de Walls bonds (PP 0072) which are chemical bonds.
With respect to claims 15 and 16, the anode active particles have a size smaller than 100 nm (PP 0039).
With respect to claims 17 and 18, the anode active material are mutually bonded to the graphene sheets (PP 0039), which one of ordinary skill in the art would expect to result in an active material particle coating with a graphene layer. 
With respect to claims 23 and 24, the particles may be formed in a powder (PP 0123).
With respect to claims 25, 26, 27, and 28, the anode active material may be used as an anode in a lithium-ion battery (PP 0002).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2012/0064409 (Zhamu) as applied to claims 1 and 2 above, and further in view of US Patent 10122044 (Tan).
Zhamu teaches the particulates as discussed above, but fails to teach the polymers of the instant claims. Tan teaches semi solid electrodes for batteries (col. 1, lines 25-30) including graphene sheets (col. 9, lines 15-25 and 45-55) wherein adding gel polymer to the electrode improves the rheological properties of the electrodes by inhibiting the migration of active particles during cycling (column 4, lines 58-67).  The polymer additive may be poly(3,4-ethylenedioxythiophene) (column 12, lines 22-24).  It would have been obvious to one of ordinary skill in the art at the time of filing to use poly(3,4-ethylenedioxythiophene) to improve the electrode of Zhamu by inhibiting the migration of active particles during cycling as taught by Tan. 

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2012/0064409 (Zhamu).
With respect to claims 19-21, Zhamu teaches the particles as discussed above, wherein the particles may include LiF (claim 21) to promote catalytic growth (PP 0080), which reads on the lithium ion-conducting additive.  Zhamu is silent to the amount of LiF used in the particles, however it would be reasonable for one of skill in the art to find the workable range which would realistically fall within the extremely broad range of 0.1% to 40% (claims 19-20). Where the general conditions of a claim are disclose in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.  

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2012/0064409 (Zhamu) as applied to claim 19 above, and further in view of US PGPub 2014/0242458 (Abe).
Zhamu teaches the particulates as discussed above, but fails to teach the additives of the instant claim.  Abe teaches a negative electrode active material for a lithium battery which may comprise an additive, such as lithium bis(oxalate)borate which add elasticity to the active material layer (PP 0045). It would have been obvious to one of ordinary skill in the art to use lithium bis(oxalate)borate as an additive in the anode active material particles of Zhamu to enhance the elasticity of the particles, as taught by Abe. 

Response to Arguments
Applicant's arguments filed 08/02/2021 have been fully considered but they are not persuasive. Applicant argues that Zhamu teaches lithium titanate, which is not included in the amended list of anode active materials. The examiner agrees that PP 0048 of Zhamu teaches lithium titanate, but as discussed above, Zhamu also teaches lithiated composites of Si, Ge, or Sn, which reads on the instant claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.L.Z/Examiner, Art Unit 1724                                                                                                                                                                                                        
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724